PER CURIAM.
The Appellant, Kelvin Bowman, appeals the summary denial of his belated Rule 3.850 post-conviction motion. Bowman’s motion is not only untimely, as it was filed well beyond two years after the judgment and sentence in his case became final, but is also successive, as he raises claims of trial court error and ineffective assistance of counsel which could have been raised in a prior 3.850 motion. See Fla. R.Crim. P. 3.850(b) and (f). Accordingly, his motion for post-conviction relief was properly denied.
AFFIRMED.
SAWAYA, C.J, MONACO and TORPY, JJ., concur.